Exhibit 99.2 LUMENIS LTD. PROXY FOR SPECIAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON JANUARY30, 2014 THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned hereby constitutes and appoints WILLIAM WEISEL and MARGARITA FEIGIN and each of them, the true and lawful attorneys, agents and proxies of the undersigned, with full power of substitution to each of them, to represent and to vote, on behalf of the undersigned, all the Ordinary Shares of Lumenis Ltd. (the “Company” or “Lumenis”), held of record in the name of the undersigned at the close of business on December31, 2013, at the Special General Meeting of Shareholders (the “Meeting”) to be held at the executive offices of the Company, 6Hakidma Street, Yokneam Northern Industrial Park, Upper Yokneam, Israel, on Thursday, January 30, 2014 at 11:00 a.m. (Israel time), and at any and all adjournments or postponements thereof on the following matters, which are more fully described in the Notice of Special General Meeting of Shareholders of the Company (the “Notice”) and Proxy Statement relating to the Meeting (the “Proxy Statement”). The undersigned acknowledges receipt of the Notice and Proxy Statement. This Proxy, when properly executed, will be voted in the manner directed herein by the undersigned. If no direction is made with respect to any matter (other than Proposals 2, 3, 4 and 5), this Proxy will be voted FOR each such proposal and in such manner as the holder of the proxy may determine with respect to any other business as may properly come before the Meeting or all and any adjournments or postponements thereof. If no direction is made with respect to Proposals2, 3, 4 and 5, the undersigned will be deemed to have abstained from voting on such proposals. Any and all proxies heretofore given by the undersigned are hereby revoked. (Continued and to be signed on the reverse side) SPECIAL GENERAL MEETING OF SHAREHOLDERS OF LUMENIS LTD. To be held on January30, 2014 Please date, sign and mail your proxy card in the envelope provided as soon as possible. ↓Please detach along perforated line and mail in envelope.↓ THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” ALL PROPOSALS LISTED BELOW. PLEASE SIGN, DATE AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE.PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HERE x FOR AGAINST ABSTAIN By filling out and returning this proxy card with respect to each of Proposals 2, 3, 4 and 5 above, the undersigned hereby confirms (whether voting "For" or "Against" any such proposal) that he, she or it has no personal interest (as defined in the Israeli Companies Law, 5759-1999) with respect to the subject matter of any of those proposalsIf you have a personal interest or believe that you possess a personal interest and wish to vote “For” or “Against” any such proposal, you should not fill out this proxy card but should instead follow the "Directions" below. 1. Approval, in connection with the prospective public offering and listing of the Company’s ordinary shares on the NASDAQ Stock Market (or other U.S. securities exchange) (the “Offering” and “Listing”, respectively), of adoption of an amended and restated version of Lumenis’ Articles of Association and a corresponding amendment to the share capital provisions of the Memorandum of Association (as described in the Proxy Statement) o o o Directions (Proposals 2, 3, 4 and 5) If you, or a related party of yours, has a personal interest (as described in the Proxy Statement) in the approval of any of Proposals 2, 3, 4 or 5 and wish to vote “For” or “Against” any such proposal, you should not fill out this proxy card but should instead contact the Corporate Secretary at +972-4-959-9356 or +972-4-959-9356(Fax; +972-4-959-9355), who will advise you as to how to submit your vote.If you hold your shares in “street name” (i.e., shares that are held through a bank, broker or other nominee) and believe that you possess a personal interest, you may also contact the representative managing your account, who could then contact our Corporate Secretary on your behalf. 2. Approval of the Company’s entry into an updated form of indemnification agreement with its directors and officers o o o 3. Approval of an increase in the coverage limit and annual premiums under a new general D&O insurance policy that the Company will obtain, subject to the consummation of the Offering and Listing o o o To change the address on your account, please check the box below and indicate your new address in the address space below. Please note that changes to the registered name(s) on the account may not be submitted via this method. o 4. Approval of the Company’s entry into an amendment to the Registration Rights Agreement, dated December 5, 2006, as amended, to which it is party with certain of its shareholders (which is described further in the Proxy Statement) o o o 5. Approval of the Company’s grant of options to each of: i.
